Title: To George Washington from Lieutenant Colonel Anthony Walton White, 18 January 1780
From: White, Anthony Walton
To: Washington, George


          
            Sir,
            Philadelphia Jany 18th 1780
          
          Col: Bland having sent in his Resignation, which the Board of War tells me is æccepted of; pardon me for applying to your Excellency for a Certificate of my being the eldest Lt Col: in the Cavalry, without which the Board inform’s they cannot give me the Commission I am intitled to, which deprives me from procuring many things that the Regt is in great want of. I have the honor to be your Excellency’s Most obedt H: Sert
          
            Anthy W: White
          
        